FILED
                             NOT FOR PUBLICATION                            FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARCELO LUNA-MASTACHE,                            No. 10-73824

               Petitioner,                        Agency No. A093-446-440

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Marcelo Luna-Mastache, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law, Gutierrez v. Holder, 662 F.3d 1083, 1086


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2011), and we deny the petition for review.

      Luna-Mastache contends that the government’s evidence of his alienage

should not have been admitted at his removal hearing because it was protected by

the confidentiality provision set forth at 8 U.S.C. § 1255a(c)(5)(A)(i). Contrary to

his contention, the BIA correctly concluded that the evidence was not protected

because it was drawn from Luna-Mastache’s employment verification documents,

and was not “information furnished by” Luna-Mastache in his legalization

application. 8 U.S.C. § 1255a(c)(5)(A)(i); see also id. § 1101(a)(3) (“The term

‘alien’ means any person not a citizen or national of the United States.”).

      Luna-Mastache’s contention that 8 U.S.C. § 1252(a)(2)(B) violates due

process and separation of powers by impinging on his fundamental right to family

unity is foreclosed by De Mercado v. Mukasey, 566 F.3d 810, 816 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                   10-73824